Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-4

IN RE: MICHELLE HAMILTON DAVY,
                       Respondent.
Bar Registration No. 454524                              BDN: 357-13

BEFORE:       McLeese, Associate Judge, and Steadman and Reid, Senior Judges.

                                      ORDER
                                (FILED - June 12, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, see Attorney
Grievance Com’n of Maryland v. Davy, 80 A.3d 322 (Md. 2013), this court’s
February 3, 2014, order directing respondent to show cause why the reciprocal
discipline of disbarment should not be imposed, this court’s April 29, 2014, order that
filed respondent’s motion to stay as her response, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent has failed to file her
affidavit as required by D.C. Bar R. XI, §14 (g) and that her response does not satisfy
any of the grounds for not imposing reciprocal discipline, see D.C. Bar R. XI § 11 (c),
it is

       ORDERED that Michelle Hamilton Davy is hereby disbarred from the practice
of law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010), and
In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not participate).
 It is

       FURTHER ORDERED that for purposes of reinstatement respondent’s period
of disbarment will not begin to run until such time as she files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                           PER CURIAM